Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
Claims 1-20 are currently pending.
                                            Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 09/25/2019, 10/30/2019, 05/18/2020 and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claims 1, 5, 9, 13 and 17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claim 1 of U.S. Patent No. 9,635,657 B2, to Novak et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Novak et al.  also claims: 
A first user equipment (UE), comprising:
a memory; and
at least one hardware processor communicatively coupled with the memory and configured to:
perform an inter-device session (IDS) between the first UE and a second UE; receive, at the first UE from a network node, configuration information for the first UE to perform the IDS, the configuration information for the first UE including a first IDS radio resource information for providing IDS feedback signal directly to the second UE, wherein the IDS feedback signal indicates acknowledgement (ACK) or negative acknowledgement (NACK) of an IDS data received directly from the second UE;
receive, at the first UE directly from the second UE, the IDS data addressed to the first UE; and
transmit, from the first UE directly to the second UE, the IDS feedback signal utilizing the first IDS radio resource information indicated in the configuration information.

Claim 1 of Novak et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Novak et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Novak et al. with the only difference being the omission of the additional limitations recited in claim 1 of Novak et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Novak et al, and the omission of the additionally recited limitations of claim 1 in Novak et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to radio resource information indicating a second radio resource for the first UE to transmit one or more transmission parameters directly to the second UE, wherein 

Regarding claims 5, 9, 13 and 17, claims 5, 9, 13 and 17 recites similar steps as described above in claim 1 performed by a first UE, which are also discloses by claim 1 of Novak et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claims 1, 5, 9, 13 and 17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1 and 20 of U.S. Patent No. 9,930,645 B2, to Novak et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Novak et al.  also claims: 
A first user equipment (UE), comprising:
a memory; and
at least one hardware processor communicatively coupled with the memory and configured to:
perform an inter-device session (IDS) between the first UE and a second UE; receive, at the first UE from a network node, configuration information for the first UE to perform the IDS, the configuration information for the first UE including a first IDS radio resource information for providing IDS feedback signal directly to the second UE, wherein the IDS feedback signal indicates acknowledgement (ACK) or negative acknowledgement (NACK) of an IDS data received directly from the second UE;
receive, at the first UE directly from the second UE, the IDS data addressed to the first UE; and
transmit, from the first UE directly to the second UE, the IDS feedback signal utilizing the first IDS radio resource information indicated in the configuration information.

Claim 1 of Novak et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Novak et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Novak et al. with the only difference being the omission of the additional limitations recited in claim 1 of Novak et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Novak et al, and the omission of the additionally recited limitations of claim 1 in Novak et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to radio resource information indicating a second radio resource for the first UE to transmit one or more transmission parameters directly to the second UE, wherein 
the first radio resource is different than the second radio resource, and the transmission parameters include modulation and coding scheme of the direct data transmission as disclosed in claim 1 of Novak et al. 
Regarding claims 5, 9, 13 and 17, claims 5, 9, 13 and 17 recites similar steps as described above in claim 1 performed by a first UE, which are also discloses by claims 1 and 20 of Novak et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 5, 9, 13 and 17 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claim 1 of U.S. Patent No. 10,420,081 B2, to Novak et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, of the present application, Novak et al.  also claims: 
A first user equipment (UE), comprising:
a memory; and
at least one hardware processor communicatively coupled with the memory and configured to:
perform an inter-device session (IDS) between the first UE and a second UE; receive, at the first UE from a network node, configuration information for the first UE to perform the IDS, the configuration information for the first UE including a first IDS radio resource information for providing IDS feedback signal directly to the second UE, wherein the IDS feedback signal indicates acknowledgement (ACK) or negative acknowledgement (NACK) of an IDS data received directly from the second UE;
receive, at the first UE directly from the second UE, the IDS data addressed to the first UE; and
transmit, from the first UE directly to the second UE, the IDS feedback signal utilizing the first IDS radio resource information indicated in the configuration information.

Claim 1 of Novak et al. recites additional limitations and features than that of claim 1 in the present application; that is, claim 1 of Novak et al. is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 1 of the present application is an obvious variation of claim 1 in Novak et al. with the only difference being the omission of the additional limitations recited in claim 1 of Novak et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 1 in the present application are also recited in claim 1 of Novak et al, and the omission of the additionally recited limitations of claim 1 in Novak et al. does not change the functions of the limitations recited in claim 1 of the present application since the omitted limitations are directed to radio resource information indicating a second radio resource for the first UE to transmit one or more transmission parameters directly to the second UE, wherein 
the first radio resource is different than the second radio resource, and the transmission parameters include modulation and coding scheme of the direct data transmission as disclosed in claim 1 of Novak et al. 
Regarding claims 5, 9, 13 and 17, claims 5, 9, 13 and 17 recites similar steps as described above in claim 1 performed by a first UE, which are also discloses by claims 1, 8 and 15 of Novak et al.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 9, 11, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Koshnevis (US 2013/0223356 A1).

Regarding claim 1, Koshnevis discloses a first user equipment (UE), comprising (Fig. 1, discloses UE A 18, receiving UE, any UE 118 a or UE 118b can be first UE or second UE):
a memory; and at least one hardware processor communicatively coupled with the memory and configured to (Fig. 22 discloses UE 2218 comprises processor 2201 coupled to memory 2215, paragraph 0033): perform an inter-device session (IDS) between the first UE and a second UE (Fig. 1 and paragraph 0086 disclose each UE operations module 120a-b may respectively include a D2D link resource determination module 122a-b. Each D2D link resource determination module 122a-b may determine resources that are allocated for the D2D link 130. For example, each UE 118a-b may receive one or more PDCCHs. The D2D link resource determination modules 122a-b may determine which time and frequency resources are allocated for the D2D link 130 and perform session between the two UE’s); receive, at the first UE from a network node, configuration information for the first UE to perform the IDS, the configuration information for the first UE including a first IDS radio resource information for (Paragraphs 0030-0033 disclose the eNB allocates resources for a D2D link by using at least one PDCCH.  The eNB also indicates a D2D link direction.  The resources may correspond to a Physical Uplink Shared Channel (PUSCH).  Indicating the D2D link direction may be based on at least one of a Radio Network Temporary Identifier (RNTI), bits in a payload field of Downlink Control Information (DCI) and Radio Resource Control (RRC) signaling. One PDCCH may be sent per UE.  One PDCCH may be sent for one or more transmitting UEs and one or more receiving UEs.  One PDCCH may be sent for one or more transmitting UEs and a separate PDCCH may be sent for one or more receiving UEs. The eNB may also indicate whether the at least one PDCCH corresponds to the D2D link.  Indicating whether the at least one PDCCH corresponds to the D2D link may be based on at least one of a Downlink Control Information (DCI) format and a Radio Network Temporary Identifier (RNTI))  providing IDS feedback signal directly to the second UE (Paragraphs 0030, 0047-0049, 0051 disclose RNTI and UE-specific control information related to DCI, PDCCH, and PUCCH for ACK/NACK control signaling directly related to the resource allocated for the D2D session, wherein the eNB allocates the resources for a D2D and transmits the configuration information to the first UE wherein the configuration includes the Radio Network Temporary Identifier (RNTI), wherein the IDS feedback signal indicates acknowledgement (ACK) or negative acknowledgement (NACK) of an IDS data received directly from the second UE (Paragraph 0033 discloses the UE may also transmit Ack/Nack information corresponding to the D2D link if the UE is a receiving UE.  The Ack/Nack information may be transmitted on a Physical Uplink Control Channel (PUCCH), enhanced (or extended) PUCCH (ePUCCH), Physical Uplink Shared Channel (PUSCH) or enhanced (or extended) PUSCH (ePUSCH). Paragraph 0079 discloses ACK/NACK is send to the transmitting UE (UE that sends data to the first UE/ receiving UE) in response to the ; receive, at the first UE directly from the second UE, the IDS data addressed to the first UE (Fig. 4 discloses receiving UE (first UE) receive data from the transmitting UE (second UE); and transmit, from the first UE directly to the second UE, the IDS feedback signal utilizing the first IDS radio resource information indicated in the configuration information (Paragraphs 0030-0033, , 0047-0049, 0051, 0108-0112 disclose the UE 118 is a receiving UE, then the UE 118 may receive 412 data on the resources.  For example, the UE 118 may receive 412 data on the time and frequency resources determined 404 for the D2D link 130.  In some configurations, the UE 118 may continue receiving 412 data on the D2D link 130 until the eNB 102 releases a semi-persistent resource. The UE 118 may determine 406 a D2D link direction.  For example, the UE 118 may determine 406 whether the UE 118 is a transmitting UE or a receiving UE.  In some configurations, the UE 118 may determine 406 a D2D link direction based on one or more RNTIs.  In other configurations, the UE 118 may determine 406 a D2D link direction based on a DCI (e.g., one or more identification bits in a payload field of a DCI). UE may optionally transmit 414 Ack/Nack information corresponding to the D2D link 130 on a normal link 116).
Regarding claim 5, claim comprises substantially similar limitations as claimed above in claim 1, claimed as a method to perform the steps as recited above in claim 1.
Regarding claim 9, claim comprises substantially similar limitations as claimed above in claim 1, claimed as a non-transitory computer-readable medium containing instructions which (Fig. 22 discloses UE 2218 comprises processor 2201 coupled to memory 2215, paragraph 0033), when executed, cause a first user equipment (UE) to perform operations as recited above in claim 1.
Regarding claims 13 and 17, Koshnevis discloses a second user equipment (UE), comprising (Fig. 1, discloses UE A 18, receiving UE, any UE 118 a or UE 118b can be first UE or second UE): a memory; and at least one hardware processor communicatively coupled with the memory and configured to (Fig. 22 discloses UE 2218 comprises processor 2201 coupled to memory 2215, paragraph 0033): perform an inter-device session (IDS) between the first UE and a second UE (Fig. 1 and paragraph 0086 disclose each UE operations module 120a-b may respectively include a D2D link resource determination module 122a-b. Each D2D link resource determination module 122a-b may determine resources that are allocated for the D2D link 130. For example, each UE 118a-b may receive one or more PDCCHs. The D2D link resource determination modules 122a-b may determine which time and frequency resources are allocated for the D2D link 130 and perform session between the two UE’s); wherein configuration information for the first UE, sent by a network node is used to perform the IDS information for the first UE including a first IDS radio resource information for (Paragraphs 0030-0033 disclose the eNB allocates resources for a D2D link by using at least one PDCCH.  The eNB also indicates a D2D link direction.  The resources may correspond to a Physical Uplink Shared Channel (PUSCH).  Indicating the D2D link direction may be based on at least one of a Radio Network Temporary Identifier (RNTI), bits in a payload field of Downlink Control Information (DCI) and Radio Resource Control (RRC) signaling. One PDCCH may be sent per UE.  One PDCCH may be sent for one or more transmitting UEs and one or more receiving UEs.  One PDCCH may be sent for one or more transmitting UEs and a separate PDCCH may be sent for one or more receiving UEs. The eNB may also indicate whether the at least one PDCCH corresponds to the D2D link.  Indicating whether the at least one PDCCH corresponds to the D2D link may be based on at least one of a Downlink Control Information (DCI) format and a Radio Network Temporary Identifier (RNTI))  providing IDS feedback signal directly to the second UE (Paragraphs 0030, 0047-0049, 0051 disclose RNTI and UE-specific control information related to DCI, PDCCH, and PUCCH for ACK/NACK control signaling directly related to the resource allocated for the D2D session, wherein the eNB allocates the resources for a D2D and transmits the configuration information to the first UE wherein the configuration includes the Radio Network Temporary Identifier (RNTI), wherein the IDS feedback signal indicates acknowledgement (ACK) or negative acknowledgement (NACK) of an IDS data received directly from the second UE (Paragraph 0033 discloses the UE may also transmit Ack/Nack information corresponding to the D2D link if the UE is a receiving UE.  The Ack/Nack information may be transmitted on a Physical Uplink Control Channel (PUCCH), enhanced (or extended) PUCCH (ePUCCH), Physical Uplink Shared Channel (PUSCH) or enhanced (or extended) PUSCH (ePUSCH). Paragraph 0079 discloses ACK/NACK is send to the transmitting UE (UE that sends data to the first UE/ receiving UE) in response to the data reception). The UE 118 may optionally transmit 414 Ack/Nack information corresponding to the D2D link 130 on a normal link 116 (Fig. 4, paragraph 0112)) ; send, by the second UE and directly to the first UE, the IDS data addressed to the first UE (Fig. 4 discloses receiving UE (first UE) receive data from the transmitting UE (second UE); and receive, at the second UE, from the first UE, the IDS feedback signal that is transmitted by the first UE  utilizing the first IDS radio resource information indicated in the configuration information (Paragraphs 0030-0033, , 0047-0049, 0051, 0108-0112 disclose the UE 118 is a receiving UE, then the UE 118 may receive 412 data on the resources.  For example, the UE 118 may receive 412 data on the time and frequency resources determined 404 for the D2D link 130.  In some configurations, the UE 118 may continue receiving 412 data on the D2D link 130 until the eNB 102 releases a semi-persistent resource. The UE 118 may determine 406 a D2D link direction.  For example, the UE 118 may determine 406 whether the 
Regarding claims 3, 7 and 11, Koshnevis discloses wherein the configuration information includes a second IDS radio resource information for providing IDS feedback signal to the network node (Paragraph 0030-0032), wherein the IDS feedback signal indicates ACK or NACK of the IDS data received directly from the second UE, and wherein the at least one hardware processor is further configured to (Paragraph 0033 discloses the UE may also transmit Ack/Nack information corresponding to the D2D link if the UE is a receiving UE.  The Ack/Nack information may be transmitted on a Physical Uplink Control Channel (PUCCH), enhanced (or extended) PUCCH (ePUCCH), Physical Uplink Shared Channel (PUSCH) or enhanced (or extended) PUSCH (ePUSCH). Paragraph 0079 discloses ACK/NACK is send to the transmitting UE (UE that sends data to the first UE/ receiving UE) in response to the data reception). The UE 118 may optionally transmit 414 Ack/Nack information corresponding to the D2D link 130 on a normal link 116 (Fig. 4, paragraph 0112)): receive, at the first UE directly from the second UE, the IDS data addressed to the first UE (Fig. 4 discloses receiving UE (first UE) receive data from the transmitting UE (second UE); and transmit, from the first UE to the network node, the IDS feedback signal utilizing the second IDS radio resource information indicated in the configuration information (Paragraphs 0049, 0076 discloses the eNB operations module 104 may enable the eNB 102 to manage HARQ procedures corresponding to the D2D link 130.  For example, the eNB operations module 104 may include an eNB D2D HARQ module 108.  The eNB D2D HARQ 


Regarding claims 15 and 19,  Koshnevis discloses wherein the configuration information includes a second IDS radio resource information for providing IDS feedback signal to the network node (Paragraph 0030-0032), wherein the IDS feedback signal indicates ACK or NACK of the IDS data received directly from the second UE, and wherein the method further comprise (Paragraph 0033 discloses the UE may also transmit Ack/Nack information corresponding to the D2D link if the UE is a receiving UE.  The Ack/Nack information may be transmitted on a Physical Uplink Control Channel (PUCCH), enhanced (or extended) PUCCH (ePUCCH), Physical Uplink Shared Channel (PUSCH) or enhanced (or extended) PUSCH (ePUSCH). Paragraph 0079 discloses ACK/NACK is send to the transmitting UE (UE that sends data to the first UE/ receiving UE) in response to the data reception). The UE 118 may optionally transmit 414 Ack/Nack information corresponding to the D2D link 130 on a normal link 116 (Fig. 4, paragraph 0112)):
sending, by the second UE and directly to the first UE, the IDS data addressed to the first UE (Fig. 4 discloses receiving UE (first UE) receive data from the transmitting UE (second UE),
wherein the IDS feedback signal is transmitted directly to the network node utilizing the first IDS radio resource information indicated in the configuration information (Paragraphs 0049, 0076 discloses the eNB operations module 104 may enable the eNB 102 to manage HARQ procedures corresponding to the D2D link 130.  For example, the eNB operations module 104 may include an eNB D2D HARQ module 108.  The eNB D2D HARQ module 108 may receive Ack/Nack information corresponding to the D2D link 130 from a UE 118.  For example, a UE 118 may transmit the Ack/Nack information to the eNB 102 and the eNB 102 may receive the Ack/Nack information on a PUCCH, ePUCCH, PUSCH or ePUSCH.  In some configurations, the Ack/Nack information may be utilized to determine whether further resource allocation (for a retransmission, for example) on the D2D link 130 is needed.  The eNB 102 (e.g., eNB D2D HARQ module 108) may or may not forward this Ack/Nack information to another UE 118).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 6, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koshnevis in view of Kalhan (US 2014/0328299 A1).
Regarding claims 2, 6, 10, 14 and 18, Koshnevis does not disclose the mechanism of CSI. In an analogous art, Kalhan discloses wherein the IDS feedback signal to the second UE includes Channel Status Information (CSI) (Paragraphs 0031 and 0059). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kalhan to the system of Koshnevis to provide the mechanism of reporting CSI between the UE’s and/or base station. The CSI transmissions 216, 218 may include measured parameters, calculated parameters, functions, or other information that describes the state of the measured channel (Paragraph 0046).

Claims 4, 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koshnevis in view of Fodor et al. (US 2015/0139004 A1).
Regarding claims 4, 8, 12 and 20, Koshnevis does not disclose the mechanism of CSI. In an analogous art, Fodor discloses wherein the IDS feedback signal to the network node includes CSI (Paragraph 0089). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Fodor to the system of Koshnevis to provide an advantage of embodiments herein is that they allow D2D capable user 

Conclusion 
These following prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Deng et al. (U.S.  2013/0324182) device-to-device (D2D) cross link power control.
Pelletier et al. (U.S. 2013/0322413) teaches methods to enable scheduling and control of direct link communication in cellular communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROMANI OHRI/Primary Examiner, Art Unit 2413